Title: To James Madison from George W. Erving, 19 March 1803 (Abstract)
From: Erving, George W.
To: Madison, James


19 March 1803, London. No. 16. “I have the honor to inclose Copy of a Letter which I yesterday received from our Consul at Lisbon.”
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 1 p. In a clerk’s hand, signed by Erving. Docketed by Wagner. For enclosure, see n. 1.



   
   The enclosure, Jarvis to Erving, 10 Feb. 1803 (1 p.; docketed by Wagner), reported that the prince regent had lifted both the ban on the importation of foreign flour and the quarantine on vessels carrying clean bills of health.



   
   A full transcription of this document has been added to the digital edition.

